Title: To James Madison from William Eustis, 21 November 1813
From: Eustis, William
To: Madison, James


        
          Dear Sir,
          Boston Nov: 21. 1813.
        
        I regret that my intention of acknowleging, by the mail of yesterday your favor of the 12th instant (which was receved yesterday) could not be effected. On further consideration, believing that the war will continue and press with greater severity, calling for the exertions of every friend to his country, it appears to me that occasions will probably occur, on which it may be in my power to render services (possibly more useful perhaps more extensive) in some other and to me more agreeable sphere than this. Permit me to add that the reluctance I feel in returning this answer is much abated by the very delicate and friendly manner in which the communication has been made, and by my confidence that this will be received in the same manner. I learn with great pleasure that the candidates for Suffolk district are men of respectable characters, and among them none more so than Mr Edward Jones, a native merchant of Boston. With the greatest respect Dear Sir, your obliged and obedt. servant
        
          W. Eustis.
        
      